Citation Nr: 0706501	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-12 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of urethral dilation, to include hematuria, 
incontinence, a ruptured bladder, and difficulty voiding, 
claimed as due to VA treatment.   
 
2.  Entitlement to payment or reimbursement for unauthorized 
medical expenses.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from November 1951 to November 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision 
that denied compensation under 38 U.S.C.A. § 1151 for 
residuals of urethral dilation, to include hematuria, 
incontinence, a ruptured bladder, and difficulty voiding, 
claimed as due to VA treatment.  

In a March 2005 decision, the Board denied the veteran's 
claim.  The veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2006, the parties (the veteran and the VA Secretary) 
filed a joint motion which requested that the Board decision 
be vacated and remanded.  A July 2006 Court order granted the 
motion.  

A June 2006 determination by the Butler, Pennsylvania VA 
Medical Center denied entitlement to payment or reimbursement 
for unauthorized medical expenses.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran contends that his residuals of urethral dilation, 
to include hematuria, incontinence, a ruptured bladder, and 
difficulty voiding, were caused by VA treatment.  He 
essentially argues that such residuals were the result of 
negligence on the part of VA treating personnel, and/or 
events which were not reasonably foreseeable.  

The veteran was afforded a VA genitourinary examination in 
January 2003.  The examiner commented that the veteran's 
abscess, hematoma, and scrotal swelling were much more likely 
than not the results of attempted urethral dilation.  The 
examiner indicated that urethral perforation, urethral 
disruption, hematoma, and infection, are all recognized 
complications of urethral dilation and, as he explained to 
the veteran, occurred with a certain frequency even in the 
best of hands.  The examiner stated that he felt he could not 
comment as to whether or not the urethral dilation was done 
incorrectly or for improper conditions.  The examiner 
remarked that he thought that the veteran's subsequent 
hospitalization was more likely than not caused by the 
urethral dilation and the events immediately following the 
procedure.  

The Board observes that the examiner specifically did not 
comment on whether it was as likely as not that the veteran's 
residuals of urethral dilation, to include hematuria, 
incontinence, a ruptured bladder, and difficulty voiding, 
were the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, or an event not reasonable foreseeable.  See 38 
U.S.C.A. § 1151.  Nor did that examination fully address the 
current symptoms associated with the urethral dilation.

Additionally, the July 2006 joint motion indicated that on 
remand, in addressing whether the residual complications from 
cystoscopy were reasonably foreseeable, the Board should 
address whether the risk of such complications was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. §§ 17.32.  See also 38 C.F.R. § 3.361(d)(2).  
The Board observes that there is no medical opinion of record 
as to this question.  In light of the above, a VA examination 
is necessary.  38 C.F.R. § 3.159(c)(4).  

Additionally, ongoing medical records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Finally, a June 2006 determination by the Butler, 
Pennsylvania VA Medical Center denied entitlement to payment 
or reimbursement for unauthorized medical expenses.  In a 
statement received in July 2006, the veteran expressed 
disagreement with that denial.  Although the RO sent the 
notice of disagreement to the Director of the Butler VA 
Medical Center, it does not appear that a statement of the 
case has been issued yet.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Thus this claim is also being remanded for issuance 
of a statement of the case and to give the veteran the 
opportunity to complete an appeal.  38 U.S.C.A. § 7105 (West 
2005); 38 C.F.R. § 19.26 (2005).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for genitourinary problems since January 
2002.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  
Specifically, VA treatment records since 
January 2002 should be obtained.  

2.  Schedule the veteran for a VA 
examination by a specialist in urology.  
The claims folder must be provided to and 
reviewed by the VA physician and he or 
she should indicate that such has been 
accomplished.  A rationale for all 
opinions should be provided.  Based on a 
review of historical records and 
generally accepted medical principles, 
the urologist should provide the 
following medical opinions:


(a)  Whether it is as likely as not (50 
percent or greater probability) that 
treatment rendered by the VA caused the 
veteran's claimed residuals of urethral 
dilation, to include hematuria, 
incontinence, a ruptured bladder, and/or 
difficulty voiding.  If the examiner 
finds that any of these residuals are not 
caused by the urethral dilation, the 
examiner should reconcile that opinion 
with the January 2003 VA examiner's 
opinion.

(b)  If a relationship between the 
claimed residuals and the urethral 
dilation is shown, the physician should 
then provide an opinion as to whether it 
is as likely as not (50 percent or 
greater probability) that the additional 
disability was the result of 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of VA, or 
an event not reasonably foreseeable.  

(c)  The VA physician should also 
indicate whether the residual 
complications from the cystoscopy were 
the type of risks that a reasonable 
health care provider would have disclosed 
in connection with the informed consent 
procedures, which the veteran signed on 
December 4, 2001.  

(d)  The examiner should provide a 
detailed description of the residual 
disability presently manifested as a 
result of the urethral dilation, to 
include incontinence, obstructed voiding, 
urinary tract infections, renal 
impairment, scrotal problems, etc.

3.  Thereafter, review the veteran's 
claim for compensation under 38 U.S.C.A 
§ 1151 for residuals of urethral 
dilation, to include hematuria, 
incontinence, a ruptured bladder, and 
difficulty voiding, claimed as due to VA 
treatment.  If the claim is denied, issue 
a supplemental statement of the case to 
the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

4.  The agency of original jurisdiction 
should issue a statement of the case to 
the veteran and his representative on the 
issue of entitlement to payment or 
reimbursement for unauthorized medical 
expenses.  If, and only if, the veteran 
completes a substantive appeal of this 
issue, the agency of original 
jurisdiction should then return the case 
to the Board for appellate review of the 
issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

